 


109 HR 1975 IH: Virginia Ridge and Valley Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1975 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Boucher (for himself, Mr. Moran of Virginia, Mr. Wolf, Mr. Tom Davis of Virginia, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To designate additional National Forest System lands in the State of Virginia as wilderness, to establish the Seng Mountain and Bear Creek Scenic Areas, to provide for the development of trail plans for the wilderness areas and scenic areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Virginia Ridge and Valley Act of 2005.  
2.Designation of additional National Forest System lands as wilderness in VirginiaSection 1 of the Act entitled “An Act to designate certain National Forest System lands in the States of Virginia and West Virginia as wilderness areas”, approved June 7, 1988 (Public Law 100–326; 16 U.S.C. 1132 note), as amended by Public Law 106–471 (114 Stat. 2057), is further amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting a semicolon; and 
(3) by adding at the end the following new paragraphs: 
 
(9) certain lands in the Jefferson National Forest, which comprise approximately 3,769 acres, as generally depicted on a map entitled Brush Mountain and Brush Mountain East, dated March 23, 2005, and which shall be known as the Brush Mountain East Wilderness; 
(10)certain lands in the Jefferson National Forest, which comprise approximately 4,794 acres, as generally depicted on a map entitled Brush Mountain and Brush Mountain East, dated March 23, 2005, and which shall be known as the Brush Mountain Wilderness; 
(11)certain lands in the Jefferson National Forest, which comprise approximately 4,223 acres, as generally depicted on a map entitled Seng Mountain and Raccoon Branch, dated March 23, 2005, and which shall be known as the Raccoon Branch Wilderness; 
(12)certain lands in the Jefferson National Forest, which comprise approximately 3,270 acres, as generally depicted on a map entitled Stone Mountain, dated March 23, 2005, and which shall be known as the Stone Mountain Wilderness; 
(13)certain lands in the Jefferson National Forest, which comprise approximately 8,470 acres, as generally depicted on a map entitled Hunting Camp Creek and Garden Mountain, dated March 23, 2005, and which shall be known as the Hunting Camp Creek Wilderness; 
(14)certain lands in the Jefferson National Forest, which comprise approximately 3,291 acres, as generally depicted on a map entitled Hunting Camp Creek and Garden Mountain, dated March 23, 2005, and which shall be known as the Garden Mountain Wilderness; 
(15)certain lands in the Jefferson National Forest, which comprise approximately 3,226 acres, as generally depicted on a map entitled Lynn Camp Creek, dated March 23, 2005, and which shall be known as the Lynn Camp Creek Wilderness; 
(16)certain lands in the Jefferson National Forest, which comprise approximately 5,476 acres, as generally depicted on a map entitled Mountain Lake Additions, dated March 23, 2005, and which are hereby incorporated in the Mountain Lake Wilderness; 
(17) certain lands in the Jefferson National Forest, which comprise approximately 308 acres, as generally depicted on a map entitled Lewis Fork Addition and Little Wilson Creek Additions, dated March 23, 2005, and which are hereby incorporated in the Lewis Fork Wilderness; 
(18) certain lands in the Jefferson National Forest, which comprise approximately 1,845 acres, as generally depicted on a map entitled Lewis Fork Addition and Little Wilson Creek Additions, dated March 23, 2005, and which are hereby incorporated in the Little Wilson Creek Wilderness; 
(19) certain lands in the Jefferson National Forest, which comprise approximately 2,456 acres, as generally depicted on a map entitled Shawvers Run Additions, dated March 23, 2005, and which are hereby incorporated in the Shawvers Run Wilderness;  
(20)certain lands in the Jefferson National Forest, which comprise approximately 1,203 acres, as generally depicted on a map entitled Peters Mountain Addition, dated March 23, 2005, and which are hereby incorporated in the Peters Mountain Wilderness; and 
(21)certain lands in the Jefferson National Forest, which comprise approximately 612 acres, as generally depicted on a map entitled Kimberling Creek Additions, dated March 23, 2005, and which are hereby incorporated in the Kimberling Creek Wilderness;. 
3.Seng Mountain and Bear Creek Scenic Areas, Jefferson National Forest, Virginia 
(a)Establishment of scenic areas 
(1)EstablishmentThe following National Forest System lands in the State of Virginia are hereby designated as National Scenic Areas (in this section referred to as the scenic areas): 
(A)Certain lands in the Jefferson National Forest, which comprise approximately 6,455 acres, as generally depicted on a map entitled Seng Mountain and Raccoon Branch, dated March 23, 2005, and which shall be known as the Seng Mountain National Scenic Area. 
(B)Certain lands in the Jefferson National Forest, which comprise approximately 5,503 acres, as generally depicted on a map entitled Bear Creek dated March 23, 2005, and which shall be known as the Bear Creek National Scenic Area. 
(2)Maps and descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture shall file a map and boundary description of the scenic areas with the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture and the Committee on Resources of the House of Representatives. The map and description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and description. The map and boundary description shall be on file and available for public inspection in the Office of the Chief of the Forest Service, Department of Agriculture. In the case of any discrepancy between the acreage specified in paragraph (1) and the map filed under this paragraph, the map shall control. 
(b)Purposes of scenic areasThe scenic areas are established for the purposes of— 
(1)ensuring the protection and preservation of scenic quality, water quality, natural characteristics, and water resources; 
(2)protecting wildlife and fish habitat, consistent with paragraph (1); 
(3)protecting areas that may develop characteristics of old-growth forests; and 
(4)providing a variety of recreation opportunities, consistent with the preceding paragraphs. 
(c)Administration 
(1)In generalThe Secretary of Agriculture shall administer the scenic areas in accordance with this section and the laws and regulations generally applicable to the National Forest System. In the event of conflict between this section and other laws and regulations, this section shall take precedence. 
(2)Consistent useThe Secretary shall only allow such uses of the scenic areas as the Secretary finds will further the purposes for which the scenic areas are established. 
(d)Management planWithin two years after the date of the enactment of this Act, the Secretary of Agriculture shall develop a management plan for the scenic areas consistent with this section. The management plan shall be developed as an amendment to the land and resource management plan for the Jefferson National Forest, except that nothing in this section requires the Secretary to revise the land and resource management plan for the Jefferson National Forest pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). 
(e)RoadsAfter the date of the enactment of this Act, no roads shall be established or constructed within the scenic areas, except that this prohibition shall not be construed to deny access to private lands or interests therein in the scenic areas. 
(f)Vegetation managementNo timber harvest shall be allowed within the scenic areas, except as the Secretary of Agriculture finds necessary in the control of fire, insects, and diseases and to provide for public safety and trail access. Notwithstanding the preceding sentence, the Secretary may engage in vegetation manipulation practices for maintenance of existing wildlife clearings and visual quality. Firewood may be harvested for personal use along perimeter roads under such conditions as the Secretary may impose. 
(g)Motorized travelMotorized travel shall not be permitted within the scenic areas, except that the Secretary of Agriculture may authorize motorized travel within the scenic areas— 
(1)as necessary for administrative use in furtherance of the purposes of this section; 
(2)in support of wildlife management projects in existence as of the date of the enactment of this Act; and 
(3)on Forest Development Road 9410 and 84b during deer and bear hunting seasons. 
(h)FireWildfires in the scenic area shall be suppressed in a manner consistent with the purposes of this section, using such means as the Secretary of Agriculture considers appropriate. 
(i)Insects and diseaseInsect and disease outbreaks may be controlled in the scenic areas to maintain scenic quality, prevent tree mortality, reduce hazards to visitors, or protect private lands. 
(j)WaterThe Secretary of Agriculture shall administer the scenic areas so as to maintain and enhance water quality. 
(k)Mining withdrawalSubject to valid existing rights, all federally owned lands in the scenic areas are withdrawn from location, entry, and patent under the mining laws of the United States and from leasing claims under the mineral and geothermal leasing laws of the United States, including amendments to such laws. 
4.Trail plan and development 
(a)Trail planThe Secretary of Agriculture shall establish, in consultation with interested parties, a trail plan for National Forest System lands described in this paragraph in order to develop the following: 
(1)Hiking and equestrian trails within the wilderness areas designated by the amendments made by section 2, in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(2)Nonmotorized recreation trails within the scenic areas designated by section 3. 
(b)Implementation reportWithin two years after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report on the implementation of the trail plan, including the identification of priority trails for development. 
(c)Trail authorizationThe Secretary of Agriculture is authorized to develop trails to provide a continuous connection for nonmotorized travel between County Route 650 and Forest Development Road 4018 along the old Rye Valley Railroad Grade in Smyth County, Virginia, as recorded on the map entitled Seng Mountain and Raccoon Branch and dated March 23, 2005. 
 
